                                                U.S. Department of Justice

                                                United States Attorney
                                                Eastern District of New York

SK:ADG                                          271 Cadman Plaza East
F. #2018R01073                                  Brooklyn, New York 11201


                                                November 26, 2019

By Email and ECF

Kannan Sundaram, Esq.
Federal Defenders of New York
One Pierrepont Plaza
Brooklyn, NY 11201

              Re:    United States v. Frank Segui
                     Criminal Docket No. 19-188 (KAM)

Dear Mr. Sundaram:

              The government makes the following expert disclosure pursuant to Rule
16(a)(1)(F) and (G) of the Federal Rules of Criminal Procedure.

               At trial, the government expects to call as an expert witness Vincent Radice, a
Special Agent and a digital forensic examiner with the Federal Bureau of Investigation
(“FBI”). Special Agent Radice is expected to testify that he made a forensic image of the
defendant’s computer, which is an exact copy of the computer’s hard drive. He is also
expected to testify about the imaging of data on the computer and that excerpts from the
image are true and accurate copies from the forensic image of the defendant’s computer.

              In connection with Special Agent Radice’s anticipated testimony, please find
the following enclosed materials:

      Description                                            Bates Numbers
      Special Agent Radice’s Curriculum Vitae                RADICE_001 -
                                                             RADICE_002


               Also in connection with the testimony, the government previously produced to
you in discovery under cover of letter dated June 10, 2019, a forensic image of the
defendant’s laptop searched by the FBI, Bates-stamped FSEGUI000003. Additionally
disclosed to you on that date was, as referenced above, a report pertaining to items seized
from the forensic image, Bates-stamped FSEGUI000006-000015, and a folder containing the
items themselves, Bates-stamped FSEGUI000016.

               As previously stated, including in the aforementioned discovery letter, you
may examine the physical evidence discoverable under Rule 16, including the defendant’s
laptop, by calling me to arrange a mutually agreeable time.

               The government continues to reserve its right to call substitute expert
witnesses, as well as to call additional expert witnesses, and will provide advance notice of
any intention to do so. In addition, the government requests reciprocal discovery from the
defendant pursuant to Rule 16(b)(1)(A), (B) and (C).


                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:      /s/ Andrew D. Grubin
                                                   Andrew D. Grubin
                                                   Assistant U.S. Attorney
                                                   (718) 254-6322
Enclosure

cc:    Clerk of Court (KAM) (by ECF) (without enclosure)




                                               2
